Citation Nr: 1020482	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-24 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a higher initial evaluation than 10 
percent for right knee degenerative joint disease. 

2.	Entitlement to a higher initial evaluation than 10 
percent for right knee          varus instability.  

3.	Entitlement to a higher initial evaluation than 10 
percent for left knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which in part, granted service 
connection for right and left knee degenerative joint 
disease, with a noncompensable (0 percent) evaluation 
assigned for each knee disorder.              The Veteran 
filed the instant appeal, seeking higher initial disability 
ratings.        See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

In a May 2007 rating action, the RO increased to 10 percent 
the evaluations for both right and left knee degenerative 
joint disease, from the August 1, 2006 effective date of 
service connection. That decision further awarded a separate 
10 percent evaluation for mild varus instability, in the 
right knee, also from August 1, 2006. Following issuance of 
this decision, claims for still higher schedular ratings 
remained on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).

The Veteran testified during a March 2009 videoconference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which is of record. In April 2009, the Board 
issued a decision denying a claim then on appeal for 
increased evaluation for headaches. Meanwhile, the remaining 
issues concerning evaluation of the service-connected 
bilateral knees were remanded for additional development, and 
these matters have since returned to the Board for appellate 
disposition. 


FINDINGS OF FACT

1.	Range of motion in both knees has been at worst from 0 
to 100 degrees, with some pain on use, but no confirmed 
indication of any additional lost mobility due to pain, 
weakness, repetitive motion or other types of functional 
loss.

2.	There is at most mild varus instability in the right 
knee, and no sign of recurrent subluxation or lateral 
instability in the left knee. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial evaluation 
than 10 percent for right knee degenerative joint disease. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5003 
(2009).

2.	The criteria are not met for a higher initial evaluation 
than 10 percent for right knee varus instability. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.71a, Diagnostic Code 5257 (2009).

3.	The criteria are not met for a higher initial evaluation 
than 10 percent for left knee degenerative joint disease. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)    (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claims on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with        the RO's decision as to the assigned disability 
rating does not trigger additional              38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). In any 
event, the RO has provided the May 2007 Statement of the Case 
(SOC) and later supplemental SOCs (SSOCs)   that directly 
addressed the evidentiary requirements to substantiate the 
higher initial rating claims on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient records 
and post-service records from a military clinic, as well as 
arranging for the Veteran to undergo VA medical examinations. 
See 38 C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). In support of her 
claims,               the Veteran testified during a 
videoconference hearing before the undersigned. 
There is no indication of any further available evidence or 
information which has not already been obtained. The record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson, 12 
Vet. App. at 125-26, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.
When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In the present case, the RO evaluated and assigned 10 percent 
ratings to both        the Veteran's service-connected right 
and left knee degenerative joint disease,  under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
pertaining to degenerative arthritis. 

Additionally, a 10 percent rating is applicable for right 
knee instability under         the rating criteria set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 
5260 pertains to limitation of leg flexion, and provides for 
a noncompensable rating when flexion is limited to             
60 degrees. A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.
Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 


The Veteran underwent a VA Compensation and Pension 
examination for evaluation of the bilateral knees in May 
2006. She denied knee surgery, injections, or any recent 
physical therapy. She took pain relievers but did not use any 
assistive devices. The Veteran complained of constant pain, 
but denied stiffness, swelling, heat, redness, instability or 
locking. Changes in weather or bending would bring on a 
flare-up of pain at the 8/10 level. On physical examination, 
range of motion on the knees consisted of pain free motion 
from 0 to 120 degrees. This was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use. The knees were negative for laxity with 
anterior/posterior varus, valgus, Lachman's and McMurray's 
stressing. The knees were without crepitance. X-rays of the 
knees showed mild degenerative disease on both sides. The 
diagnosis was bilateral degenerative joint disease of the 
knees, mild. 

Post-service treatment records from Moncrief Army Community 
Hospital show upon orthopedic evaluation in January 2007, 
joint pain in both knees, worse on the left side, in the 
medial aspect and anterior region, worse with weightbearing. 
The appearance of the knees was normal. No instability was 
present. The right knee had no tenderness on palpation, while 
the left knee did at various points. The assessment was joint 
pain localized in the knee, with a knee brace prescribed.

Upon VA examination again in February 2007, the Veteran 
complained of intermittent pain in both knees which was 
primarily activity-related and equal bilaterally. The knees 
did not lock up, but she felt that the left knee was 
unstable. She described some difficulty with standing, 
prolonged sitting, and arising from a chair. Physical 
examination revealed that range of motion of both knees was 
from   0 to 110 degrees. Range of motion was pain free and 
not additionally limited following repetitive use. The knees 
were normal to Lachman's test and drawer testing, but there 
was a mild degree of varus instability of the right knee. 
Both knees demonstrated medial peripatellar tenderness. There 
was a moderate degree of crepitus bilaterally. McMurray's 
test was normal on the right, and showed pain on the left but 
no palpable click. Gait was normal for age and body habitus.

The Veteran was seen again at a military clinic for bilateral 
knee pain in September 2008. It was then noted that pain was 
elicited by motion of the knee. Appearance of the knees was 
normal. The knees demonstrated normal movement, and no muscle 
weakness. X-ray studies showed degenerative arthrosis of the 
right knee, and mild degenerative arthrosis of the left knee. 
When evaluated the following month,         the Veteran 
demonstrated on range of motion testing tenderness starting 
from           8 degrees flexion through full flexion.

Another VA medical examination was completed in October 2008. 
The Veteran then complained of right-sided knee pain 
aggravated with bending of the knee.    She stated the knee 
felt unstable, but there was no locking or swelling. She also 
had intermittent left knee pain centered at the medial joint 
line aggravated with walking and bending. The Veteran 
complained of left knee swelling but no locking or 
instability. Objectively, range of motion bilaterally was 0 
to 100 degrees, with pain at the endpoint in the right knee, 
and pain throughout on the left side. There was no 
ligamentous laxity in any direction in either knee. There was 
bilateral medial and lateral joint line tenderness to 
palpation as well as moderate bilateral crepitus. McMurray's 
test was negative bilaterally. There was no erythema, bony 
deformity, or warmth to touch in either knee. There was no 
joint effusion. Weight bearing was normal. 

The Board's April 2009 remand directed that the Veteran be 
afforded an additional  VA medical examination to obtain more 
detailed knee range of motion findings, particularly those 
responsive to the criteria for evaluating functional loss set 
forth under DeLuca v. Brown, and at 38 C.F.R. §§ 4.45, 4.59. 
However, as indicated through the record, the Veteran failed 
to appear for a scheduled July 2009 VA examination, and has 
not offered a good cause justification for nonappearance. 
Thus, this case as one filed for original disability 
compensation (i.e., for higher initial ratings for service-
connected disability), must be decided entirely upon the 
existing evidence of record. See 38 C.F.R. § 3.655(b). 

Having reviewed the preceding record, the Board concludes 
that the current disability ratings assigned for right and 
left knee disorders represents the proper determination of 
service-connected disability. 

The Board will first consider the ratings to be assigned to 
bilateral knee degenerative joint disease. Currently, a 10 
percent evaluation applies to each knee, based on the 
presence of noncompensable limitation of motion combined with 
x-ray evidence of arthritis. A 10 percent rating is the 
highest assignable evaluation for a single joint group 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
Consequently, consideration of any higher rating must be 
predicated on the diagnostic codes for limitation of motion. 
Under that criteria, based on Diagnostic Code 5260 to require 
an increased evaluation of 20 percent the Veteran would need 
to demonstrate leg flexion limited to 30 degrees; or pursuant 
to Diagnostic Code 5261, leg extension limited to 15 degrees. 
Alternatively, two separate 10 percent ratings for both 
limited flexion and extension could be assigned. See 
VAOPGCPREC 9-04. Under this set of circumstances, the Veteran 
would have to show leg flexion limited to 45 degrees, and 
extension limited to 10 degrees,                 to warrant 
two separate 10 percent ratings. 

The objective medical evidence does not show sufficient 
qualifying limitation of motion for a higher rating for 
either knee. The most severe findings are from the October 
2008 VA examination, indicating range of motion from 0 to 100 
degrees. These objective measurements are well outside the 
framework of what would qualify for an increased evaluation, 
under either Diagnostic Codes 5260 or 5261. The Board 
recognizes that these findings alone do not account for 
whether there was any additional lost mobility from pain, 
weakness, repetitive motion, or other factors regarded in 
evaluating functional loss. See DeLuca, supra. Unfortunately, 
while a new more comprehensive examination was requested, the 
Veteran was unable to report. There is for reference purposes 
however, earlier examination range of motion studies which 
did incorporate appropriate consideration of functional loss. 
Upon examination in February 2007, range of motion in both 
knees was from 0 to 110 degrees and at this time was pain-
free, and no worse following repetitive testing. So even 
accounting for functional loss, as of this time there was 
sufficient retained mobility to evade the requirements for an 
increased rating. Indeed, these testing results would not 
support even a compensable rating. Notably, not all range of 
motion testing has necessarily been pain free, as there is 
also the September 2008 outpatient clinical report on which 
the Veteran developed pain at 8 degrees flexion through full 
flexion. However, there simply are not more substantial 
available examination findings to corroborate that actual 
mobility was further lost due to this pain on use, and as 
stated, attempts to schedule an examination in this regard 
were unsuccessful. At this stage, the Board concludes that 
the criteria for entitlement to increased evaluations for 
right and left degenerative joint disease based on limitation 
of motion have not been met. 

Review of this case must now turn towards the availability of 
separate additional disability compensation for any knee 
instability. Considering first the right knee,     a separate 
10 percent evaluation was previously assigned for varus 
instability at the mild level. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257. The Board finds that this award of 10 
percent compensation remains warranted. Essentially, the one 
finding supportive of the existing 10 percent rating is that 
of the notation on February 2007 VA examination of mild 
degree of varus instability of the right knee. There is no 
additional impairment to qualify for moderate knee 
instability, and thereby warrant a 20 percent rating under 
Diagnostic Code 5257. Objective testing procedures for 
stability of the right knee have consistently been normal. 
Indeed, on the most recent VA examination of October 2008, 
there was no ligamentous laxity in any direction in the right 
knee. Thus, any varus instability on the ride sight has been 
at most mild in overall severity. 

Meanwhile, the left knee disorder does not warrant the 
assignment of a separate compensable rating under applicable 
law. The Veteran on at least one occasion had knee extension 
limited to near 8 degrees, which approximates the 
requirements for a           0 percent rating under 
Diagnostic Code 5261, so the assignment of a separate rating 
under Diagnostic Code 5257 would be feasible. See VAOPGCPREC 
9-98. However, there is no corresponding indication that the 
Veteran has had direct impairment of the left knee that would 
permit any compensable rating under Diagnostic Code 5257. 
Here again, testing of the left knee for stability, including 
as to any ligamentous laxity, was consistently negative. On 
the most recent VA examination, moreover, the Veteran did not 
complain of any locking or instability, and objective 
evaluation showed no ligamentous laxity in any direction. 
Hence, there is no basis under the VA rating schedule to 
assign a separate evaluation based upon recurrent subluxation 
or lateral instability of the left knee. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected disabilities under evaluation have caused her 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. On this 
subject, the Veteran remains employed on a full-time basis. 
The Veteran's service-connected right and left knee disorders 
also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for right and left knee disorders. This 
determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during 
the pendency of the claims under review.           The 
preponderance of the evidence is against the claims, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     











ORDER

A higher initial evaluation than 10 percent for right knee 
degenerative joint disease is denied. 

A higher initial evaluation than 10 percent for right knee 
varus instability is denied.  

A higher initial evaluation than 10 percent for left knee 
degenerative joint disease  is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


